Exhibit 10.11

 

[g177451koi001.gif]

Deere & Company World Headquarters
One John Deere Place, Moline, IL 61265 USA

 

[Date]

 

Dear

 

I am pleased to advise you that on [Date], you were awarded               
Restricted Stock Units (RSUs) pursuant to the John Deere Omnibus Equity and
Incentive Plan (Plan). Since this letter agreement, together with the Plan,
contains the terms of your grant you should read this letter carefully. Please
note that your signature is required at the bottom of page four.

 

RSUs are an element of total executive compensation designed as a long-term
incentive to encourage ownership and focus on stockholder value.

 

RSUs are common stock equivalents and represent the right to receive an
equivalent number of shares of Deere & Company (Company) $1 par common stock
(Common Stock) if and when certain vesting and retention requirements, as
detailed below, are satisfied.

 

Individual awards are determined by the Deere & Company Board of Directors
Compensation Committee (Committee).

 

Your RSUs are subject to the following provisions:

 

(1)         Restriction Period. Except as provided in section (5) below, your
RSUs will vest on the third anniversary of the grant date.  Once vested, you are
required to hold your RSUs until the fifth anniversary of the grant date (the
“Settlement Date”).  The period beginning on the grant date and third
anniversary thereof is referred to as the “Vesting Period,” and the period
beginning on the grant date and ending on the Settlement Date is referred to as
the “Restriction Period.”

 

When the Restriction Period expires, you will receive a certificate for the
shares of common stock represented by your RSUs (net of any shares withheld for
taxes), and your RSUs will terminate.

 

You may not sell, transfer, gift, pledge, assign or otherwise alienate the RSUs
while they are subject to the vesting or retention restrictions. Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

(2)         Deferral Election.  Notwithstanding section (1) above, you may
irrevocably elect to defer the delivery of shares of Common Stock that would
otherwise be due by virtue of the expiration of the Restriction Period set forth
in section (1) above.  Any deferral election received after the date that is
twelve months prior to your retirement or termination of employment shall be
null and void and of no effect.

 

If such a deferral election is made, the RSUs will be converted to shares of
Common Stock upon the first business day coincident with or next following the
fifth (or later, if elected) anniversary of the Settlement Date (the “Deferred
Settlement Date”).  The latest allowable deferral date is the tenth anniversary

 

74

--------------------------------------------------------------------------------


 

of the Settlement Date.  The effect of making a deferral election is that the
conversion to shares of Common Stock will be deferred for five years (or
possibly up to ten years, if elected) from the date the conversion would have
occurred but for the election.  Deferral election forms may be obtained from and
returned to the Compensation Analyst-LTI Administration, Deere & Company.

 

The actual delivery of share certificates (net of any shares withheld for taxes)
will be made to you on the Deferred Settlement Date.  The RSUs shall be retained
by you until the Deferred Settlement Date and shall be non-transferable prior to
conversion.

 

(3)         Voting Rights. You have no voting rights with respect to the RSUs.

 

(4)         Dividends and Other Distributions. You are entitled to receive cash
payments on the RSUs equal to any cash dividends paid during the Restriction
Period with respect to the corresponding number of shares of Common Stock. 
Dividend equivalents shall be paid in cash at the same time as cash dividends
are paid with respect to Common Stock.  If any stock dividends are paid in
shares of Common Stock during the Restriction Period, you will receive
additional RSUs equal to the number of Common Stock shares paid with respect to
the corresponding number of shares of Common Stock.  These additional RSUs will
convert to shares of Common Stock at the same time as the underlying RSUs to
which they relate.

 

(5)         Termination of Employment. In the event of your retirement or
disability pursuant to the John Deere Pension Plan for Salaried Employees, the
John Deere Long Term Disability Plan for Salaried Employees, or any successor
plans, or death, in each case on or before October 31,         , a prorated
number of these RSUs will be forfeited based on the percentage determined by
dividing: (i) the number of calendar months from and including the month of
retirement, disability or death to and including October         ; by (ii) 12.

 

If you “separate from service” within the meaning of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), during the Vesting
Period due to retirement pursuant to the John Deere Pension Plan for Salaried
Employees or any successor plan, then, subject to the preceding sentence,
sections (6) and (7) below and any deferral election, your unvested RSUs will
continue to vest over the Vesting Period and will be converted into shares of
Common Stock on the third anniversary of the grant date.  Subject to any
deferral election, the retention restrictions on your vested RSUs will lapse on
the first business day in the earlier of the January or July following your
separation from service at which time the vested RSUs shall be converted to
shares of Common Stock.

 

In the event of a separation from service during the Restriction Period due to
disability or death, then, subject to the initial sentence of section (5) and
sections (6) and (7) below, any unvested RSUs will vest on the one calendar
month anniversary of the separation, at which time all RSUs shall be converted
to shares of Common Stock notwithstanding any deferral election.

 

If you separate from service due to your termination for cause, or for any other
reasons not specifically mentioned herein, all unvested RSUs held by you at that
time shall be forfeited by you.

 

Following a separation from service due to retirement, if you die or become
disabled during the Restriction Period, then, subject to the initial sentence of

 

75

--------------------------------------------------------------------------------


 

section (5) and sections (6) and (7) below, any unvested RSUs will vest on the
first business day in January following your death or disability, at which time
the RSUs shall be converted to shares of Common Stock notwithstanding any
deferral election.

 

The Committee may, at its sole discretion, waive any automatic forfeiture
provisions or apply new restrictions to the RSUs.  There shall be no
acceleration of the lapse of restrictions or deferral of conversions of RSUs
except as would not result in the imposition on any person of additional taxes,
penalties or interest under Section 409A of the Internal Revenue Code or by
regulations of the Secretary of the United States Treasury.

 

(6)         Non-Compete Condition. In the event that your employment terminates
during the Vesting Period of the RSUs with the consent of the Committee or by
reason of retirement or disability, your rights to the continued vesting of the
RSUs shall be subject to the conditions that until the RSUs vest, you shall
(a) not engage, either directly or indirectly, in any manner or capacity as
advisor, principal, agent, partner, officer, director, employee, member of any
association or otherwise, in any business or activity which is at the time
competitive with any business or activity conducted by the Company and (b) be
available, except in the event of your death or incapacity, at reasonable times
for consultations (which shall not require substantial time or effort) at the
request of the Company’s management with respect to phases of the business with
which you were actively connected during employment, but such consultations
shall not (except if your place of active service was outside of the United
States) be required to be performed at any place or places outside of the United
States of America or during usual vacation periods or periods of illness or
other incapacity. In the event that either of the above conditions is not
fulfilled, you shall forfeit all rights to any unvested RSUs, held on the date
of the breach of the condition. Any determination by the Committee, which shall
act upon the recommendation of the Chairman, that you are, or have, engaged in a
competitive business or activity as aforesaid or have not been available for
consultations as aforesaid shall be conclusive.

 

(7)         Executive Incentive Compensation Recoupment Condition. This award
and prior and future Incentive Compensation (as defined in the Policy) is
subject to and conditioned on your agreement to the terms of the Company’s
Executive Incentive Compensation Recoupment Policy, as amended from time to
time, or any successor policy thereto (the “Policy”).

 

(8)          Conformity with Plan. Your RSUs award is issued pursuant to
Section 5.1 (Other Awards) of the Plan and is intended to conform in all
respects with the Plan. Inconsistencies between this letter and the Plan shall
be resolved in accordance with the terms of the Plan. By executing and returning
the enclosed copy of this letter, you agree to be bound by all the terms of the
Plan and restrictions contained in this letter. All definitions stated in the
Plan shall be fully applicable to this letter.

 

(9)          Amendment. This Agreement may be amended only by a writing executed
by the Company and you that specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to you, the provisions of the
RSUs or this Agreement in any way it may deem

 

76

--------------------------------------------------------------------------------


 

necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
RSUs which are then subject to restrictions as provided herein.

 

(10)               Severability. If all or any part of this Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement or the Plan not declared to be unlawful or invalid. Any part of
this Agreement so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms thereof to the fullest
extent possible while remaining lawful and valid.

 

(11)               No Employment Rights. Nothing herein confers any right or
obligation on you to continue in the employ of the Company or any Subsidiary,
nor shall this document affect in any way your right or the right of the Company
or any Subsidiary, as the case may be, to terminate your employment at any time.

 

(12)               Change of Control Events.  For purposes of Article VII of the
Plan as it applies to the RSUs awarded in this letter, notwithstanding the
definitions in Article VII, a “Change of Control” shall have the meanings
assigned to “Change in Control Events” under Section 409A of the Internal
Revenue Code and related regulations of the Secretary of the United States
Treasury.  Article VII of the Plan shall be administered with respect to the
RSUs so that it complies in all respects with Section 409A and related
regulations.

 

Please execute this letter in the space provided to confirm your understanding
and acceptance of this letter agreement. You may make a photocopy for your
records if you wish.

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Vice President, Human Resources

 

The undersigned hereby acknowledges having read the Plan, the Policy and this
letter, and hereby agrees to be bound by all the provisions set forth in the
Plan, the Policy and this letter.

 

 

 

 

Participant Name (Printed)

 

Signature

 

 

 

 

 

 

Date

 

 

 

Return to Isabel McCarthy, Compensation Analyst-LTI Administration, Deere &
Company, One John Deere Place, Moline, IL

 

77

--------------------------------------------------------------------------------